PER CURIAM
Upon consideration of the petition of the Board on Professional Responsibility, pursuant to D.C. Bar R. XI, § 13(c), to suspend respondent indefinitely based on disability, and the Board's motion to file under seal, and it appearing that neither respondent nor Disciplinary Counsel having interposed an objection thereto, it is hereby
ORDERED that the Board's motion to file under seal is granted; and it is
FURTHER ORDERED that respondent is indefinitely suspended from the practice of law in the District of Columbia, effective immediately. Respondent's reinstatement to the District of Columbia Bar *396shall be in accordance with the provisions of D.C. Bar R. XI, § 13(g); and it is
FURTHER ORDERED that respondent's attention is drawn to the requirements of D.C. Bar R. XI, §§ 14 and 16, relating to suspended attorneys; and it is
FURTHER ORDERED that respondent shall file an affidavit in compliance with D.C. Bar R. XI, § 14(g) with the court and the Board and shall serve a copy of the affidavit on Disciplinary Counsel.